     Case 4:19-cr-00003-RSB-CLR Document 45 Filed 02/03/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


    UNITED STATES OF AMERICA,

         v.                                                     CASE NO.: 4:19-cr-3

    JOHN DI BLASI,

                 Defendant.


                                              ORDER

        This matter is currently before the Court on Defendant John Di Blasi’s Motion for Return

of Property. (Doc. 36.) On December 4, 2020, the United States filed a Reply to the Defendant’s

Response to the Court’s prior Order requesting any additional evidence on this Motion. (Doc. 44.)

The United States attached to its Reply a Report of Investigation from the Drug Enforcement

Administration (“DEA”) summarizing four phone calls pertinent to Defendant’s Motion: (1) a

November 23, 2020 phone call between DEA Special Agent Erick Kruger and Defendant’s wife;

and (2) three phone calls between Defendant and his wife on January 18, 2019. (Doc. 44-2.) The

Report of Investigation notes that copies of these communications were stored in the DEA’s case

file. (Id.)

        The Court hereby ORDERS the United States to file electronic recordings of these phone

calls with the Clerk of Court within seven days of the date of this Order. 1 Counsel for the United

States may contact Judge Baker’s Courtroom Deputy Clerk to obtain direction regarding the

method for filing these recordings. Additionally, counsel shall serve copies of these recordings on


1
  To the extent any of these phone calls contain information that falls within the ambit of Federal Rule of
Civil Procedure 5.2 or which the United States otherwise believes should not be made publicly available
on the record of this case, counsel may move the Court to place the respective recording(s) under seal in
accordance with this Court’s Local Rule 79.7.
   Case 4:19-cr-00003-RSB-CLR Document 45 Filed 02/03/21 Page 2 of 2




Defendant at his address of record through the United States Mail or other reasonable delivery

methods.

       SO ORDERED, this 3rd day of February, 2021.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              2
